DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/21 has been entered.
Claims 1-9 and 11-22,24-29 and 32-38 are pending. Claims 4,6-9,11-18,22,24 and 26-27 remain withdrawn from further consideration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 2,32,33,34,35 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hileman (US 6,052,285).  Regarding claim 2, Hileman discloses (figure 2) a device comprising a discrete plate shaped manifold (38) that has first and second spaced apart, parallel, and oppositely-facing major planar outer surfaces (upper and outer surfaces of the manifold 38 , which spaced apart by the thickness of the manifold) and one or more fluid channels (40) between the major outer surfaces which major outer surfaces encloses the one or more fluid channels; a compressor (46) in fluid communication with the manifold and attached to and hosted on a first major outer surface (lower surface); and a fluid source (26) in fluid communication with the manifold (internal fluid heat pipe condense at 32) and attached to and hosted on a second major outer surface (upper surface), wherein the manifold extends between the compressor and the fluid source, and the fluid source includes at least one of a condenser, a chiller or a coolant container  (26,32). Regarding claim 32, Hieleman discloses (figure 2) that the coolant container (26) is in direction connection with the condenser (32).
  Regarding claim 33, applicant further narrows the scope of one the alternative of the fluid source is that the receiver-drier is integrated with the condenser or the chiller.   Hielemen does not have to disclose all of the alternatives of the fluid source but one of the alternatives to read on the claim.  In this case, Hielemen discloses (figure 2) that the fluid source is a coolant container (26).
 Regarding claim 34,  applicant further narrows the scope of one the alternative of the fluid source is that the condenser is a liquid-cooled condenser.  Hielemen does not have to disclose all of the alternatives of the fluid source but one of the alternatives 
Regarding claim 35, Hielemen discloses that the one or more fluid channels (40) are non-arcuate shape. (straight line). 
Regarding claim 38, Hielemen discloses (figure 2) the one or more fluid channels (40) are located in a plane between the first and second major planar outer surfaces, which major planar outer surfaces enclose the one or more fluid channels (40).
 Claims 2, 3 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by C. I. Gesell (US 3,141,309). Regarding claim 2, Gesell discloses (figures 1-3) a device comprising a discrete plate shaped manifold (20) that has first and second spaced apart, parallel, and oppositely-facing major planar outer surfaces (the two opposite surfaces of the manifold 20, which spaced apart by the thickness of the manifold) and one or more fluid channels (47,48,53,54) between the major outer surfaces which major outer surfaces encloses the one or more fluid channels (see figure A shown); a compressor (13) in fluid communication with the manifold and attached to and hosted on a first major outer surface (one side of the plate 20); and a fluid source (15,50,51) in fluid communication with the manifold and attached to and hosted on a second major outer surface (another side of the plate 20), wherein the manifold extends between the compressor and the fluid source, and the fluid source includes  a chiller or a coolant container  (50,51,15). Regarding claim 3, Gessel discloses (figures 1-2) that the second major planar outer surface also hosts a motor (12) through shaft (12a,g). Regarding claim 29, Gesell discloses (figures 1-3 and A) an HVAC assembly  by the thickness of the manifold)  and one or more fluid channels between the major outer surfaces which major outer surfaces encloses the one or more fluid channels (see figure A shown below); a compressor (13) in fluid communication with the manifold and attached to and hosted on a first major outer surface (one side of the plate 20); and a fluid source (15,50,51) in fluid communication with the manifold and attached to and hosted on a second major outer surface (another side of the plate 20), wherein the manifold extends between the compressor and the fluid source, and the fluid source includes a chiller or a coolant container  (50,51,15).

    PNG
    media_image1.png
    597
    927
    media_image1.png
    Greyscale

Figure A: The modified figure corresponds to figure 3 with limitations shown
s 19,29 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasco (US 4,957,419). Regarding claims 19 and 29, Rasco discloses (figure 1 and column 1, lines 63-column 2, line 2) a vehicle comprising an HVAC assembly (used as an automobile air conditioning system) including a fluid source (68) and  a discrete plate-shaped manifold (2,3) that has first and second spaced apart, parallel, and oppositely facing major planar outer surfaces (2a,3a) and one or more fluid channels (71,78) in between the first and second major planar outer surfaces which major outer surfaces enclose the one or more fluid channel (71,78) to which the fluid source (68) is coupled and on which the fluid source is hosted; a compressor (5) which is fluidly coupled to the manifold (2,3) and which is attached to and hosted on the first major planar outer surface (3a), the fluid source being attached to and hosted and the second major planar outer surface (2a). Regarding claim 37, Rasco discloses (figure 1) that the manifold (2,3) comprises two or more plates (2,3) stacked and secured together. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gesell in view of Rawling et al. (US 2012/0153718A).  Regarding claims 19 and 28, Gesell substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that a motorized vehicle that has an air conditioner and the vehicle comprises an electric motor powering a vehicle wheel. Rawling discloses (figure 1) a vehicle that has an air conditioning system (119) and an integrated drive assembly (101), wherein the integrated drive assembly includes an electric motor (105) empowering a vehicle wheel for a purpose of driving the vehicle using electric motor. Since Gesell is from the same field of endeavor with applicant’s invention.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Rawling’s teaching in Gesell’s device for a purpose of employing an air conditioner in an electric vehicle. ).  Regarding claim 20, Gesell discloses (figure 1) that the fluid source includes at least one of a condenser, a chiller or a coolant container (50,51,15). Regarding claim 21, Gesell discloses (figures 1 and 2) that a second major surface (one side of the plate 20)  hosts at least one of a motor (12a,12). 
Allowable Subject Matter
Claims 1,5 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO V DUONG/Examiner, Art Unit 3763